May 2, 2016 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC20549 Attn.: Barbara C. Jacobs, Assistant Director RE:Radcom Ltd. Registration Statement on Form F-3 Filed on March 29, 2016 File No. 333-210448 Ladies and Gentlemen: Radcom Ltd. (“Radcom”) hereby requests acceleration of the effectiveness of the above-referenced registration statement pursuant to Rule 460 and Rule 461 under the Securities Act of 1933, as amended (the “Securities Act”), so that it may become effective on May 4, 2016, at 4:30 p.m., Eastern Time, or as soon thereafter as is practicable. Radcom acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the above-referenced registration statement effective, it does not foreclose the Commission from taking any action with respect to the above-referenced registration statement; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the above-referenced registration statement effective, does not relieve Radcom from its full responsibility for the adequacy and accuracy of the disclosure in the above-referenced registration statement; and · Radcom may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Radcom understands that the Commission will consider this request for acceleration of the effective date of this above-referenced registration statement as a confirmation of the fact that Radcom is aware of its respective responsibilities under the Securities Act and the Securities Exchange Act of 1934, as amended, as they relate to the proposed public offering of the securities specified in the referenced above registration statement. Very truly yours, /s/ Uri Birenberg Uri Birenberg Chief Financial Officer Cc:Shy S. Baranov, Esq.
